Title: From James Madison to James Monroe, 13 November 1801
From: Madison, James
To: Monroe, James


Dear SirWashington Novr. 13. 1801
The Bearer Mr. Eli Whitney has been introduced to me by a letter from Mr. Pierpont Edwards, as an eminent Mathematical & Mechanical genius, and otherwise highly respectable. Of his Mechanical ingenuity he has given a valuable specimen in his invention of a machine for separating Cotton from its seed. He will probably converse with you on the subject of making fire arms, in which he is also an artist, or an undertaker, and may perhaps make himself useful to some objects under your patronage.
 

   RC (DLC). Complimentary close and signature clipped. Cover marked by JM, “Eli. Whitney Esqr.”

